Citation Nr: 1423652	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  08-38 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1965 to April 1969.

This matter arises before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In a January 2012 decision, the Board granted entitlement to a disability evaluation of 50 percent, and no higher, for PTSD, effective March 28, 2007.  That decision was subsequently appealed to the United States Court of Appeals for Veterans Claims (Court) which, in a June 2013 Memorandum Decision, set aside the Board's January 2012 decision pertaining to an increased rating in excess of 50% and remanded the matter for further development, if necessary, and readjudication consistent with its decision.

The issue of entitlement to a total disability evaluation based on individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

A review of the Veteran's Virtual VA file reveals pertinent records.  There are no pertinent records in the VBMS file.

Pursuant to the Court's June 2013 decision, the appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In a June 2013 Memorandum Decision, the Court determined the Veteran may be entitled to a new VA examination to determine the current severity of his PTSD.  The Veteran's last PTSD examination was in July 2008.  As the evidence of record demonstrates a worsening of symptoms since that examination, the Board finds a new examination is warranted to assess the current severity of the Veteran's PTSD.

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:


1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his PTSD.  The examiner is to be provided access to the Veteran's claims folder, to include any pertinent Virtual VA and VBMS records.  The examiner must specify in the report that all relevant records have been reviewed. 

The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.

3.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

